                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                1:19-cv-00005-FDW

BRICE CHRISTOPHER MOORE,            )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )
                                    )
                                    )                       ORDER
                                    )
FNU CORPENING, et al.               )
                                    )
                  Defendants.       )
____________________________________)

       THIS MATTER is before the Court on initial review of Plaintiff’s Complaint, filed under

42 U.S.C. § 1983. [Doc. 1]. See 28 U.S.C. §§ 1915(e)(2); 1915A. Also pending before the Court

are the following:

       (1) Plaintiff’s Motion for Appointment of Counsel [Doc. 3];

       (2) Plaintiff’s Motion for Preliminary Injunction and Brief in Support [Doc. 4]; and

       (3) Plaintiff’s Motion for Need to be Removed from Marion Correctional for My Safety

           from Staff Members and Gang Members [Doc. 14].

       On March 30, 2019, the Court entered an order waiving the initial filing fee and directing

monthly payments be made from Plaintiff’s prison account. [Doc. 15].            Thus, Plaintiff is

proceeding in forma pauperis.

I.     BACKGROUND

       Pro se Plaintiff Brice C. Moore (“Plaintiff”) is a prisoner of the State of North Carolina,

currently incarcerated at Marion Correctional Institution (MCI) in Marion, North Carolina.

Plaintiff filed this action on January 7, 2019, pursuant to 42 U.S.C. § 1983, naming the following
as Defendants: (1) H. Corpening, identified as the Superintendent of MCI; (2) T.A. Boysworth,

identified as Manager of E-Unit Housing at MCI; and (3) T. Hamilton, identified as Assistant Unit

Manager at MCI. [Doc. 1 at 2-3].

        Plaintiff brings claims against Defendants complaining of violation of his Eighth

Amendment rights based on his conditions of confinement and of violation of his Fourteenth

Amendment due process rights. [Doc. 1]. The allegations of Plaintiff’s 26-page Complaint are

largely duplicative of the allegations of his Complaint in Case No. 1:19-cv-91-FDW, which was

brought against two of the Defendants named in the current action, Defendants Corpening and

Hamilton, and a third defendant, FNU Watkins. The Court recently ordered that Plaintiff’s

Complaint in Case No. 1:19-cv-91-FDW survived initial review as to all three named Defendants. 1

As such, to avoid unnecessary repetition, the Court incorporates herein by reference the factual

recitation in Docket No. 17 in that matter.

        Because Defendant Boysworth was not named as a defendant in Case No. 1:19-cv-91-

FDW, the Court summarizes the Plaintiff’s allegations specific to Defendant Boysworth here.

Defendant Boysworth was the Unit Manager for E-Unit restrictive Housing at MCI. [Doc. 1 at ¶

18]. On May 9, 2018, Plaintiff wrote a “request form” to Defendant Boysworth “about the

feces/urine being put inside the ventilation system” and “how strong the smell was inside the cells.”

[Id. at ¶ 20]. On May 28, 2018, Plaintiff wrote Defendant Boysworth another request form, stating

that the condition in the ventilation system was “taking effect on the Plaintiff’s health” and causing

him to feel “constantly lightheaded.” [Id. at ¶ 22]. On June 14, 2018, the Plaintiff wrote Defendant

Boysworth, stating the “if the problem isn’t dealt with” Plaintiff planned on filing a Section 1983



1
 The Court also addressed several motions Plaintiff had filed in that matter. The motions Plaintiff has filed
in the instant case appear largely if not entirely duplicative of the motions filed in Plaintiff’s other pending
case.

                                                       2
complaint against “them.” [Id. at ¶ 23]. Finally, on June 22, 2018, Plaintiff “wrote another request

form to [Defendant] Boysworth.” [Id. at ¶ 24]. At the time Plaintiff submitted his Complaint to

this Court, on or about December 23, 2018, Defendant Boysworth was leaving or had already left

employment with MCI. [Id. at ¶ 45].

        Plaintiff seeks injunctive relief, declaratory relief, and damages.

II.     STANDARD OF REVIEW

        Because Plaintiff is proceeding in forma pauperis, the Court must review the Complaint to

determine whether it is subject to dismissal on the grounds that it is “frivolous or malicious [or]

fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2). Furthermore, under

§ 1915A the Court must conduct an initial review and identify and dismiss the complaint, or any

portion of the complaint, if it is frivolous, malicious, or fails to state a claim upon which relief may

be granted; or seeks monetary relief from a defendant who is immune to such relief.

        In its frivolity review, this Court must determine whether the Complaint raises an

indisputably meritless legal theory or is founded upon clearly baseless factual contentions, such as

fantastic or delusional scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore,

a pro se complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520 (1972).

However, the liberal construction requirement will not permit a district court to ignore a clear

failure to allege facts in his Complaint which set forth a claim that is cognizable under federal law.

Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).

III.    DISCUSSION
        A.      Fourteenth Amendment Claims

        To prevail on a procedural due process claim, an inmate must first demonstrate that he was

deprived of “life, liberty, or property” by governmental action. Bevrati v. Smith, 120 F.3d 500,

502 (4th Cir. 1997). Although prisoners are afforded some due process rights while incarcerated,

                                                   3
those liberty interests are limited to “the freedom from restraint which, while not exceeding the

sentence in such and unexpected manner as to give rise to protection by the Due Process Clause

of its own force, nonetheless imposes atypical and significant hardship on the inmate in relation to

the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995

         Here, Plaintiff makes no specific factual allegations or otherwise supports his claim that

Defendants violated his due process rights. At best, Plaintiff alleges that he submitted various

grievances and complaints to the Defendants that went unanswered or were ignored. Thus, the

Plaintiff has failed to state a cognizable claim for a violation of the Fourteenth Amendment.

         B.     Eighth Amendment Claims

         The Eighth Amendment protects prisoners from inhumane methods of punishment and

from inhumane conditions of confinement. Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir.

1996).    “Prison conditions may be harsh and uncomfortable without violating the Eighth

Amendment prohibition against cruel and unusual punishment.” Dixon v. Godinez, 114 F.3d 640,

642 (7th Cir. 1997). Rather, extreme deprivations are required, and only those deprivations

denying the minimal civilized measure of life’s necessities are sufficiently grave to form the basis

of an Eighth Amendment violation. Hudson v. McMillian, 503 U.S. 1, 9 (1992). The plaintiff

must allege facts sufficient to support a claim that prison officials knew of and disregarded a

substantial risk of serious harm. Farmer v. Brennan, 511 U.S. 825, 847 (1994). A plaintiff must

also allege “a serious or significant physical or emotional injury resulting from the challenged

conditions.” Strickler v. Waters, 989 F.3d 1375, 1381 (4th Cir. 1993).

         As for the Eighth Amendment claims against Defendants Corpening and Hamilton, these

claims are almost identical to the claims against these same Defendants in the Complaint Plaintiff

filed in Case No. 1-19-cv-91-FDW. Because this new action is duplicative of the other action



                                                 4
pending in this Court, Defendants Corpening and Hamilton will be dismissed.

       As to Defendant Boysworth, there is no liability under § 1983 under a theory of respondeat

superior. See Monnell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). As such, to hold

Defendant Boysworth responsible, Plaintiff must allege facts that tend to show that Defendant

Boysworth’s actions, or omissions, led to Plaintiff’s injury. See West v. Tillman, 496 F.3d 1321,

1332 (11th Cir. 2007) (per curiam). Under this standard, the Court finds that Plaintiff’s Eighth

Amendment claim against Defendant Boysworth fails initial review. That is, taking Plaintiff’s

allegations as true for purposes of this initial review, the Plaintiff has not stated an Eighth

Amendment claim against Defendant Boysworth based on Plaintiff’s above-enumerated

allegations. Defendant Boysworth’s alleged limited involvement for a relatively brief period and

only in the face of Plaintiff’s complaint of “lightheadedness” is not sufficient to support a claim

that Defendant Boysworth violated Plaintiff’s Eighth Amendment rights.

V.     CONCLUSION

       For the reasons stated herein, Plaintiff’s action is dismissed for failure to state a claim for

an alleged violation of his constitutional or federal rights under Section 1983 and because his

Eighth Amendment claims against Defendant Corpening and Hamilton are duplicative of his

claims in another matter pending with this Court. See 28 U.S.C. §§ 1915(e)(2); 1915A.

       IT IS, THEREFORE, ORDERED that:

       1. Plaintiff’s Complaint [Doc. 1] is DISMISSED for failure to state a claim. Plaintiff’s

           federal constitutional claims are dismissed with prejudice in accordance with the terms

           of this order.

       2. Plaintiff’s Motion for Appointment of Counsel [Doc. 3], Plaintiff’s Motion for

           Preliminary Injunction and Brief in Support [Doc. 4]; and Plaintiff’s Motion for Need



                                                 5
   to be Removed from Marion Correctional for My Safety from Staff Members and Gang

   Members [Doc. 14] are DENIED as moot.

3. The Clerk is directed to terminate this action.

IT IS SO ORDERED.


                              Signed: June 6, 2019




                                         6
